Requestor:   Daniel F. Leary, Esq. First Deputy County Attorney County of Putnam 40 Gleneida Avenue Carmel, N.Y. 10512
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a county may enact a local law inconsistent with the provisions of section 333-b of the Real Property Law.
Under section 333-b, a map or plot plan showing boundaries of real property, not related to subdivisions, may be recorded in the same manner as a deed if the map or plot plan is attached to the conveying instrument.
The county legislature is considering passage of a local law permitting separate filing, maintenance and indexing of maps under the property owner's name and providing for other variations from the provisions of section 333-b concerning the size and lettering of the map.
In our view, the proposed local law is unauthorized. Local governments are authorized to enact and amend local laws, consistent with the Constitution and general State laws, in relation to enumerated subjects. Municipal Home Rule Law § 10. Section 333-b, by its terms, is a general law. Id., § 2(5). Further, enactment of a local law dealing with real property recording requirements does not appear to be within the scope of home rule authority of a local government. Id., § 10.
We conclude that a municipality may not enact a local law inconsistent with the provisions of section 333-b of the Real Property Law dealing with the recording of maps or plot plans.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.